DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 


Claims 1, 3-5, 12, 14, 18-19, 21-30, 32-33, 37, 39, and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (Pub. No.: US 2015/0119831 A1).
	Regarding claim 1, Robinson discloses (fig. 1-4) a system (102) for treating a tissue site (104) (¶ 0024, ln. 1-3), comprising:
	A dressing (124), comprising:
	A base layer (132) including a periphery (152) surrounding a central portion (156) (¶ 0030, ln. 1-3) and a plurality of apertures (160) disposed through the periphery and the central portion (see fig. 4A-4B, ¶ 0030, ln. 1-4),
	An adhesive (136) configured to extend through the apertures at least in the periphery of the base layer to contact tissue surrounding the tissue site (¶ 0036, ln. 1-5),
	A sealing member (140) including a periphery (164) and a central portion (168) (¶ 0045, ln. 1-2), the periphery of the sealing member positioned proximate to the periphery of the base layer (¶ 0045, ln. 4-6), wherein the central portion of the sealing member and the central portion of the base layer define an enclosure (172) (¶ 0045, ln. 6-8), 
	At least one wicking layer (176, 180) disposed in the enclosure (¶ 0048, ln. 1-3), and
	An absorbent layer (184) disposed in the enclosure (¶ 0048, ln. 1-4); and
	A reduced-pressure source (128) configured to be coupled in fluid communication with the dressing (see fig. 1, ¶ 0029, ln. 1-3). 
	While Robinson does not explicitly disclose wherein the central portion of the 
	Regarding claim 3, Robinson discloses wherein the breathable zone comprises a non-adhesive polyurethane film (¶ 0046, ln. 1-6). 
	Regarding claim 4, Robinson discloses (fig. 1-4) wherein the adhesive is disposed on a surface of at least the periphery of the sealing member that is configured to face the base layer (see fig. 1-2, ¶ 0045, ln. 4-10), and wherein the breathable zone is free of the adhesive (see fig. 1-2). 
	Regarding claim 5, Robinson discloses wherein the periphery of the sealing member comprises a liquid impermeable film (¶ 0047, ln. 1-5). 
	Regarding claim 12, Robinson discloses (fig. 1-2) wherein an interior facing surface of the breathable zone is configured to be in direct contact with moisture in the enclosure (see fig. 1, interior facing surface of breathable zone is in contact with fluid management assembly 144, fluid management assembly 144 receives fluid ¶ 0072, ln. 1-6), and wherein an exterior facing surface of the breathable zone is configured to be in direct contact with an ambient environment external to the dressing (see fig. 1). 
claim 14, Robinson discloses wherein an interior facing surface of the breathable zone comprises a pattern coating of an adhesive (adhesive 136 may be pattern coating ¶ 0040, ln. 15-17 and may be disposed at least on the periphery of the sealing member on surface of sealing member facing the tissue site and the base layer, i.e., the breathable zone ¶ 0045, ln. 24-29)
	Regarding claim 18, Robinson discloses wherein the at least one wicking layer has a grain structure adapted to wick fluid along a surface of the at least one wicking layer (¶ 0048, ln. 6-11). 
	Regarding claim 19, Robinson discloses (fig. 1-2) wherein the at least one wicking layer is a first wicking layer (176) and a second wicking layer (180) (¶ 0048, ln. 1-3), wherein the absorbent layer is positioned in fluid communication between the first wicking layer and the second wicking layer (see fig. 1-2, ¶ 0048, ln. 4-6), and wherein a peripheral portion (186) of the first wicking layer is coupled to a peripheral portion (187) of the second wicking layer providing a wicking layer enclosure (188) surrounding the absorbent layer between the first and the second wicking layer (see fig. 1-2, ¶ 0049, ln. 1-6).
	Regarding claim 21, Robinson discloses (fig. 6) at least one intermediate wicking layer (189) disposed in fluid communication between the absorbent layer and the second wicking layer (¶ 0050, ln. 8-14), wherein the second wicking layer is positioned between the intermediate wicking layer and the breathable zone (see fig. 1, 6, ¶ 0050, ln. 8-14). 
	Regarding claim 22, Robinson discloses (fig. 1-4) wherein the apertures in the periphery (160a) are larger than the apertures in the central portion (160c) (see fig. 4B, 
	Regarding claim 23, Robinson discloses (fig. 4B) wherein a plurality of the apertures in the periphery are positioned along an edge of the periphery and having an interior exposed to the edge (see fig. 4B, ¶ 0037, ln. 1-4). 
	Regarding claim 24, Robinson discloses (fig. 1) a conduit interface (148) configured to be positioned proximate to the sealing member (see fig. 1, ¶ 0055, ln. 1-2) and in fluid communication with the enclosure (see fig. 1, ¶ 0055, ln. 6-8), wherein the reduced pressure source is adapted to provide reduced pressure to the dressing (¶ 0055, ln. 1-6), and wherein the dressing is adapted to provide a sealed space (174) relative to the tissue site for receiving reduced pressure at the tissue site (¶ 0063, ln. 1-3). 
	Regarding claim 25, Robinson discloses (fig. 1) wherein the central portion of the base layer is adapted to be positioned proximate to the tissue site (see fig. 1) and the periphery of the base layer is adapted to be positioned proximate to the tissue surrounding the tissue site (see fig. 1, ¶ 0030, ln. 11-17). 
	Regarding claim 26, Robinson discloses wherein the base layer is comprised of silicone (¶ 0034, ln. 1-4). 
	Regarding claim 27, Robinson discloses (fig. 1-4) wherein the adhesive is positioned at least between the periphery of the sealing member and the periphery of the base layer (¶ 0045, ln. 4-10). 
claim 28, Robinson discloses wherein the adhesive is an acrylic adhesive (¶ 0040, ln. 1-3). 
	Regarding claim 29, Robinson discloses (fig. 1-4) a dressing (124) for treating a tissue site (104) (¶ 0024, ln. 1-3), comprising:
	A base layer (132) including a periphery (152) surrounding a central portion (156) (¶ 0030, ln. 1-3) and a plurality of apertures (160) disposed through the periphery and the central portion (see fig. 4A-4B, ¶ 0030, ln. 1-4),
	An adhesive (136) configured to extend through the apertures at least in the periphery of the base layer to contact tissue surrounding the tissue site (¶ 0036, ln. 1-5),
	A sealing member (140) including a periphery (164) and a central portion (168) (¶ 0045, ln. 1-2), the periphery of the sealing member positioned proximate to the periphery of the base layer (¶ 0045, ln. 4-6), wherein the central portion of the sealing member and the central portion of the base layer define an enclosure (172) (¶ 0045, ln. 6-8), 
	A first wicking layer (176) disposed in the enclosure (¶ 0048, ln. 1-4);
	A second wicking layer (180) disposed in the enclosure (¶ 0048, ln. 1-3); and
	An absorbent layer (184) positioned in fluid communication between the first wicking layer and the second wicking layer (see fig. 1-2, ¶ 0048, ln. 4-6).
	While Robinson does not explicitly disclose wherein the central portion of the sealing member includes a breathable zone having a higher vapor permeability than the periphery of the sealing member, Robinson discloses that the sealing member may be a breathable film having a high moisture vapor transfer rate (¶ 0047, ln. 1-7). Robinson further discloses that the adhesive is applied only at the periphery of the sealing 
	Regarding claim 30, Robinson discloses (fig. 1-3) wherein a peripheral portion (186) of the first wicking layer is coupled to a peripheral portion (187) of the second wicking layer providing a wicking layer enclosure (188) surrounding the absorbent layer between the first and the second wicking layer (see fig. 1-2, ¶ 0049, ln. 1-6).
	Regarding claim 32, Robinson discloses wherein the breathable zone comprises a non-adhesive polyurethane film (¶ 0046, ln. 1-6).
	Regarding claim 33, Robinson discloses (fig. 1-4) wherein the adhesive is disposed on a surface of at least the periphery of the sealing member that is configured to face the base layer (see fig. 1-2, ¶ 0045, ln. 4-10), and wherein the breathable zone is free of the adhesive (see fig. 1-2). 
	Regarding claim 37, Robinson discloses (fig. 1-2) wherein an interior facing surface of the breathable zone is configured to be in direct contact with moisture in the enclosure (see fig. 1, interior facing surface of breathable zone is in contact with fluid management assembly 144, fluid management assembly 144 receives fluid ¶ 0072, ln. 1-6), and wherein an exterior facing surface of the breathable zone is configured to be in direct contact with an ambient environment external to the dressing (see fig. 1). 
	Regarding claim 39, Robinson discloses (fig. 1-4) a system (102) for treating a tissue site (104) (¶ 0024, ln. 1-3), comprising:

	A base layer (132) including a periphery (152) surrounding a central portion (156) (¶ 0030, ln. 1-3) and a plurality of apertures (160) disposed through the periphery and the central portion (see fig. 4A-4B, ¶ 0030, ln. 1-4),
	An adhesive (136) configured to extend through the apertures at least in the periphery of the base layer to contact tissue surrounding the tissue site (¶ 0036, ln. 1-5),
	A sealing member (140) including a periphery (164) and a central portion (168) (¶ 0045, ln. 1-2), the periphery of the sealing member positioned proximate to the periphery of the base layer (¶ 0045, ln. 4-6), wherein the central portion of the sealing member and the central portion of the base layer define an enclosure (172) (¶ 0045, ln. 6-8), 
	A first wicking layer (176) disposed in the enclosure (¶ 0048, ln. 1-4);
	A second wicking layer (180) disposed in the enclosure (¶ 0048, ln. 1-3); and
	An absorbent layer (184) positioned in fluid communication between the first wicking layer and the second wicking layer (see fig. 1-2, ¶ 0048, ln. 4-6);
	A conduit interface (148) configured to be positioned proximate to the sealing member (see fig. 1, ¶ 0055, ln. 1-2) and in fluid communication with the enclosure (see fig. 1, ¶ 0055, ln. 6-8), 
	A reduced-pressure source (128) adapted to be coupled in with the conduit interface (see fig. 1, ¶ 0055, ln. 1-6) to provide reduced pressure to the dressing (see fig. 1, ¶ 0029, ln. 1-3). 
	While Robinson does not explicitly disclose wherein the central portion of the 
	Regarding claim 42, Robinson discloses wherein the breathable zone comprises a non-adhesive polyurethane film (¶ 0046, ln. 1-6).
	Regarding claim 43, Robinson discloses (fig. 1-4) a dressing (124) for treating a tissue site (104) (¶ 0024, ln. 1-3), comprising: a sealing member (140) including a periphery (164) and a central portion (168) (¶ 0045, ln. 1-2). 
	While Robinson does not explicitly disclose wherein the central portion of the sealing member includes a breathable zone having a higher vapor permeability than the periphery of the sealing member, Robinson discloses that the sealing member may be a breathable film having a high moisture vapor transfer rate (¶ 0047, ln. 1-7). Robinson further discloses that the adhesive is applied only at the periphery of the sealing member (see fig. 1-2, ¶ 0045, ln. 8-9). Thus, the particular construction of the breathable sealing member and the adhesive applied to only the periphery of the sealing member would inherently provide the central portion of the sealing member including a breathable zone having a higher vapor permeability than the periphery of the 
	Regarding claim 44, Robinson discloses the systems, dressings, apparatuses, and methods substantially as shown and described herein (see rejections above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2, 16, 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, as applied to claims 1, 29 and 39 above.
	Regarding claim 2, Robinson discloses wherein the breathable zone comprises a vapor permeable and liquid impermeable film (¶ 0047, ln. 1-7) having a thickness between 15 to 50 microns (¶ 0047, ln. 8-10) which overlaps with the claimed range of 10 to 30 microns. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 16, Robinson discloses wherein the breathable zone is coupled to the at least one wicking layer (¶ 0070, ln. 21-24). 
Robinson fails to disclose coupling by a fuse-able fiber nonwoven material. However, Robinson discloses bonding techniques for layers of the fluid management assembly including fusing (i.e., thermal welding ¶ 0053, ln. 4-8). Robinson further discloses wherein the at least one wicking layer comprises a nonwoven material (Libeltex TDL2 ¶ 0052, ln. 9-12). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable zone and the at least one wicking layer of Robinson such that they are coupled by a fuse-able fiber nonwoven material as doing so provides a secure attachment that does not adversely affect fluid management (Robinson ¶ 0053, ln. 4-8). 
	Regarding claim 31, Robinson discloses wherein the breathable zone comprises 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 41, Robinson discloses wherein the breathable zone comprises a vapor permeable and liquid impermeable film (¶ 0047, ln. 1-7) having a thickness between 15 to 50 microns (¶ 0047, ln. 8-10) which overlaps with the claimed range of 10 to 30 microns. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claims 6, 8-10, 15, 20, 34-36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, as applied to claims 1, 29 and 39 above, in view of Neubauer (Pub. No.: US 2013/0090616 A1).
	Regarding claim 6, Robinson discloses (fig. 1-4) wherein the sealing member comprises a sealing member aperture (170) disposed through the sealing member (¶ 0045, ln. 1-3), wherein the reduced-pressure source is configured to be coupled in fluid communication with the enclosure through the sealing member aperture (¶ 0055, ln. 1-6). 
	Robinson fails to disclose wherein the sealing member comprises a zone opening disposed through the sealing member, wherein the breathable zone is positioned at the zone opening and exposed to an ambient environment external to the 
	Neubauer teaches (fig. 1-2) a system for treating a tissue site (abstract) comprising a dressing comprising a sealing member (sealing film 14), wherein a central portion of the sealing member includes a breathable zone (characterized by disk 12 ¶ 0025, ln. 11-13), wherein the sealing member comprises a zone opening (air intake opening 141), and wherein the breathable zone is positioned at the zone opening (see fig. 2, ¶ 0026, ln. 1-10) and exposed to an ambient environment external to the dressing through the zone opening (see fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Robinson such that it comprises a zone opening, wherein the breathable zone is positioned at the zone opening and exposed to an ambient environment external to the dressing through the zone opening, as taught by Neubauer in order to allow for adequate ventilation of the wound (¶ 0009, ln. 4-5) such that the breathable zone can be adapted for particular treatment procedures and vacuum pumps (Neubauer ¶ 0011). 
	Regarding claim 8, Robinson fails to disclose wherein the sealing member comprises a zone opening disposed through the sealing member, wherein the breathable zone is positioned at the zone opening and exposed to an ambient environment external to the dressing through the zone opening.  
	Neubauer teaches (fig. 1-2) a system for treating a tissue site (abstract) comprising a dressing comprising a sealing member (sealing film 14), wherein a central portion of the sealing member includes a breathable zone (characterized by disk 12 ¶ 0025, ln. 11-13), wherein the sealing member comprises a zone opening (air intake 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Robinson such that it comprises a zone opening, wherein the breathable zone is positioned at the zone opening and exposed to an ambient environment external to the dressing through the zone opening, as taught by Neubauer in order to allow for adequate ventilation of the wound (¶ 0009, ln. 4-5) such that the breathable zone can be adapted for particular treatment procedures and vacuum pumps (Neubauer ¶ 0011). 
	Regarding claim 9, Robinson in view of Neubauer fail to teach wherein the breathable zone is coupled to a perimeter of the zone opening. 
	Neubauer teaches (fig. 1-2) wherein the breathable zone is coupled to a perimeter of the zone opening (see fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robinson in view of Neubauer such that the breathable zone is coupled to a perimeter of the zone opening, as taught by Neubauer, in order to position the breathable zone proximal to the zone opening. 
	Regarding claim 10, Robinson in view of Neubauer fail to teach wherein the breathable zone is coupled to the perimeter of the zone opening on an interior facing surface of the sealing member.  
	Neubauer teaches (fig. 1-2) wherein the breathable zone is coupled to the perimeter of the zone opening on an interior facing surface of the sealing member (see 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robinson in view of Neubauer such that the breathable zone is coupled to the perimeter of the zone opening on an interior facing surface of the sealing member as taught by Neubauer, in order to position the breathable zone proximal to the zone opening.
	Regarding claim 15, Robinson fails to disclose wherein the breathable zone is positioned between an interior facing surface of the sealing member and the absorbent layer and exposed to an ambient environment external to the dressing through an opening in the sealing member.  
	Neubauer teaches (fig. 1-2) a system for treating a tissue site (abstract) comprising a dressing comprising a sealing member (sealing film 14), wherein a central portion of the sealing member includes a breathable zone (characterized by disk 12 ¶ 0025, ln. 11-13), wherein the breathable zone is positioned on an interior facing surface of the sealing member (see fig. 2) and exposed to an ambient environment through an opening (air intake opening 141) in the sealing member (see fig. 2, ¶ 0026, ln. 1-10).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Robinson such that it is positioned between an interior facing surface of the sealing member and exposed to an ambient environment external to the dressing through an opening in the sealing member, as taught by Neubauer and thus providing the sealing member between an interior facing surface of the sealing member and the absorbent layer, in order to allow for adequate ventilation of the wound (¶ 0009, ln. 4-5) such that the breathable zone 
	Regarding claim 20, Robinson fails to disclose wherein the breathable zone is positioned between an interior facing surface of the sealing member and the second wicking layer and exposed to an ambient environment external to the dressing through an opening in the sealing member.  
	Neubauer teaches (fig. 1-2) a system for treating a tissue site (abstract) comprising a dressing comprising a sealing member (sealing film 14), wherein a central portion of the sealing member includes a breathable zone (characterized by disk 12 ¶ 0025, ln. 11-13), wherein the breathable zone is positioned on an interior facing surface of the sealing member (see fig. 2) and exposed to an ambient environment through an opening (air intake opening 141) in the sealing member (see fig. 2, ¶ 0026, ln. 1-10).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Robinson such that it is positioned between an interior facing surface of the sealing member and exposed to an ambient environment external to the dressing through an opening in the sealing member, as taught by Neubauer and thus providing the sealing member between an interior facing surface of the sealing member and the second wicking layer, in order to allow for adequate ventilation of the wound (¶ 0009, ln. 4-5) such that the breathable zone can be adapted for particular treatment procedures and vacuum pumps (Neubauer ¶ 0011). 
	Regarding claim 34, Robinson fails to disclose wherein the sealing member comprises a zone opening disposed through the sealing member, and wherein the 
	Neubauer teaches (fig. 1-2) a dressing for treating a tissue site (abstract) a sealing member (sealing film 14), wherein a central portion of the sealing member includes a breathable zone (characterized by disk 12 ¶ 0025, ln. 11-13), wherein the sealing member comprises a zone opening (air intake opening 141), and wherein the breathable zone is positioned at the zone opening (see fig. 2, ¶ 0026, ln. 1-10) and exposed to an ambient environment external to the dressing through the zone opening (see fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Robinson such that it comprises a zone opening, wherein the breathable zone is positioned at the zone opening and exposed to an ambient environment external to the dressing through the zone opening, as taught by Neubauer in order to allow for adequate ventilation of the wound (¶ 0009, ln. 4-5) such that the breathable zone can be adapted for particular treatment procedures and vacuum pumps (Neubauer ¶ 0011). 
	Regarding claim 35, Robinson in view of Neubauer fail to teach wherein the breathable zone is coupled to a perimeter of the zone opening. 
	Neubauer teaches (fig. 1-2) wherein the breathable zone is coupled to a perimeter of the zone opening (see fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robinson in view of Neubauer such that the breathable zone is coupled to a perimeter of the zone opening, as taught by 
	Regarding claim 36, Robinson in view of Neubauer fails to disclose wherein the breathable zone is coupled to the perimeter of the zone opening on an interior facing surface of the sealing member by the adhesive.  
	Neubauer teaches (fig. 1-2) wherein the breathable zone is coupled to a perimeter of the zone opening on an interior facing surface of the sealing member (see fig. 2). 
	Further, Robinson discloses that the adhesive may be disposed on a surface of the sealing member adapted to face the tissue site and the base layer (¶ 0045, ln. 27-29). Thus, Robinson in view of Neubauer would provide the breathable zone coupled to the perimeter of the zone opening on an interior facing surface of the sealing member by the adhesive. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robinson in view of Neubauer such that the breathable zone is coupled to the perimeter of the zone opening on an interior facing surface of the sealing member by the adhesive in order to position the breathable zone proximal to the zone opening and such that the breathable zone is well attached to the dressing during use.
	Regarding claim 40, Robinson fails to disclose wherein the sealing member comprises a zone opening disposed through the sealing member, and wherein the breathable zone is positioned at the zone opening and exposed to an ambient environment external to the dressing through the zone opening.  
	Neubauer teaches (fig. 1-2) a system for treating a tissue site (abstract) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Robinson such that it comprises a zone opening, wherein the breathable zone is positioned at the zone opening and exposed to an ambient environment external to the dressing through the zone opening, as taught by Neubauer in order to allow for adequate ventilation of the wound (¶ 0009, ln. 4-5) such that the breathable zone can be adapted for particular treatment procedures and vacuum pumps (Neubauer ¶ 0011). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Neubauer, as applied to claim 6 above, and further in view of Miller (US Pat. No.: 8,439,894).
Regarding claim 7, Robinson in view of Neubauer fail to teach wherein the sealing member aperture and the zone opening are positioned at opposing ends of the sealing member.  
Miller teaches (fig. 12-13) a system (negative pressure bandage 10) for treating a tissue site (col. 4, ln. 28-32) wherein a sealing member (housing member 20), wherein a sealing member aperture (see opening for pump 60) and a zone opening (outlet vent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member aperture and the zone opening of Robinson in view of Neubauer such that they are positioned at opposing ends of the sealing member, as taught by Miller. The particular placement of the sealing aperture and the zone opening would not have modified the operation of the device and are held as an obvious matter of design choice (see MPEP §2144.04.VI.C). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Neubauer, as applied to claim 9 above, and further in view of Vitaris (Pub. No.: US 2009/0234306 A1). 
Regarding claim 11, Robinson in view of Neubauer fail to teach wherein the breathable zone is coupled to the perimeter of the zone opening on an exterior facing surface of the sealing member by an adhesive gasket.  
Vitaris teaches (fig. 1, 3A, 4A) a system (10) for treating a tissue site (abstract) in the same field of endeavor comprising a sealing member (cover layer 40) comprising a breathable zone (characterized by zone 58, ¶ 0030, ln. 25-28), wherein the breathable zone is coupled to a perimeter of a zone opening (see fig. 4) on an exterior facing surface of the sealing member by an adhesive gasket (intermediate zone 52 comprising adhesive ¶ 0034, ln. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable zone of Neubauer such that the breathable zone is coupled to the perimeter of the zone opening on an exterior . 

Claims 13 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, as applied to claims 1 and 29 above, in view of Locke et al. (Pub. No.: US 2015/0245950 A1)
	Regarding claim 13, Robinson fails to disclose wherein the breathable zone comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone, and wherein the embossed portion is configured to increase the vapor permeability and an evaporative surface area of the breathable zone.  
	Locke teaches (fig. 10) a sealing member (354) for a system for treating a tissue site and thus in the same field of endeavor, wherein the sealing member comprises a breathable zone (sealing member 354 may be high moisture vapor transfer rate film ¶ 0079, ln. 6-8), wherein the breathable zone comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone (¶ 0080, ln. 1-3).
While Locke does not teach wherein the embossed portion is configured to increase the vapor permeability and an evaporative surface area of the breathable zone, this limitation relates to the function of the system, which, in this case, imparts no further limitations on the structure of the device. Thus, based on the similarities of the breathable zone of the claimed invention and the breathable zone of Locke comprising the embossed portion, one of ordinary skill in the art In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable zone of Robinson such that it comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone, as taught by Locke, in order to aid in pressure transfer and further resist crushing (Locke ¶ 0080, ln. 1-3). 
	Regarding claim 38, Robinson fails to disclose wherein the breathable zone comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone, and wherein the embossed portion is configured to increase the vapor permeability and an evaporative surface area of the breathable zone.  
	Locke teaches (fig. 10) a sealing member (354) for a system for treating a tissue site and thus in the same field of endeavor, wherein the sealing member comprises a breathable zone (sealing member 354 may be high moisture vapor transfer rate film ¶ 0079, ln. 6-8), wherein the breathable zone comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone (¶ 0080, ln. 1-3).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable zone of Robinson such that it comprises an embossed portion having a decreased thickness relative to another portion of the breathable zone, as taught by Locke, in order to aid in pressure transfer and further resist crushing (Locke ¶ 0080, ln. 1-3).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, as applied to claim 1 above, in view of Huang et al. (Pub. No.: US 2019/0083322 A1).
Regarding claim 17, Robinson fails to disclose wherein the breathable zone comprises a moisture indicator configured to indicate a color change when in contact with moisture, and wherein the moisture indicator includes an ink or wax coating on a surface of the breathable zone.  
	Huang teaches (fig. 1) a system for treating a tissue site (abstract) comprising a breathable zone (barrier layer 100 comprising moisture permeable membrane ¶ 0039, ln. 1-4 and thus comprises a breathable zone), wherein the breathable zone comprises a moisture indicator (indicating layer 200 comprising visual indicating element 210 ¶ 0040, ln. 11-12) configured to indicate a color change when in contact with moisture (¶ 0040, ln. 20-22), and wherein the indicator includes an ink coating (¶ 0040, ln. 14-20) on a surface of the breathable zone (¶ 0040, ln. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathable zone of Robinson such that it comprises the moisture indicator of Huang in order for the user to be reminded to replace the dressing timely and thus effectively improve the wound healing (Huang abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson et al. (Pub. No.: US 2011/0224633 A1) discloses a system for treating a tissue site comprising a breathable zone. Dorian et al. (Pub. No.: US 2016/0256328 A1) discloses a sealing member comprising an embossed portion. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781